Citation Nr: 0933624	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-29 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

This appeal was remanded by the Board in February 2008 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that PTSD is related to a verifiable stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was initially sent a VCAA letter in 
February 2003 that addressed the notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim for service connection for PTSD and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  In March 
2006 and September 2008, the Veteran was also informed of the 
provisions as set forth in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a May 2009 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Further, any error regarding the Dingess notice was harmless 
given that service connection is being denied and no rating 
or effective date will be assigned.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in March 2009.  The Board further finds that the RO complied 
with its February 2008 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disability shown after service, when all 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the service records do not show that the 
Veteran engaged in combat, therefore, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Pursuant to the Board Remand, the RO attempted to 
corroborate the Veteran's alleged in-service stressors.  In 
April 2008, a response from the U.S. Army and Joint Services 
Records Research Center (JSSRC, formerly CURR) revealed that 
there were two incidents in February 1975 and in October 1974 
involving the USS Saratoga while the Veteran was aboard.  

The evidence of record, however, does not clearly establish a 
diagnosis of PTSD.  The Board notes that VA mental health 
treatment records dated from October 2002 to December 2003 
provided an assessment of PTSD and panic disorder with 
agoraphobia.  The VA examiner in March 2009, however, 
diagnosed the Veteran with malingering.  The Board notes that 
the examiner did not specifically exclude PTSD as a 
diagnosis.  The examiner noted that the results of the 
evaluation did not show that the Veteran did not have PTSD; 
however, based on the exaggerations of the Veteran, it was 
not possible to ascertain the severity of the Veteran's 
symptoms.  

Nevertheless, even if the Board affords the Veteran the 
benefit of the doubt and accepts that the Veteran has a 
current diagnosis of PTSD, the medical evidence of record 
does not show a causal nexus between PTSD and the claimed in-
service stressors.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Initially, the Board notes that the above referenced VA 
treatment records do not provide a nexus between the PTSD 
assessment and service.  Furthermore, the VA examiner 
reviewed the claims file, the Veteran's psychiatric history 
and examined the Veteran.  The examiner considered the 
experiences of the Veteran before service, the claimed in 
service stressors and post-service experiences.  The examiner 
indicated that even if the Veteran were not exaggerating 
psychological measures, any diagnosis of PTSD would be so 
complicated by the confluence of multiple pre-service, in-
service and post-service stressors that it would be pure 
speculation to ascertain the contribution of each stressor.  
The examiner also noted that prior treatment records clearly 
noted that the Veteran reported that his depression and 
anxiety including panic disorder were related to non-service 
related factors.  The examiner concluded that the above 
factors, combined with the Veteran's malingering during the 
examination, it was more likely than not that the Veteran was 
intentionally misattributing whatever level of 
affective/psychiatric impairment to his in-service 
experiences.  

The Board finds that this VA opinion is adequate for purposes 
of deciding the issue of service connection for PTSD.  This 
opinion considered the Veteran's prior medical history and 
examinations and also described the disability in sufficient 
detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  

Although the VA opinion is adequate, service connection may 
not be based on speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim).  In this case, the VA 
examiner could not provide a nexus between a possible 
diagnosis of PTSD and the claimed in-service stressors 
without resorting to speculation.  The Board finds that this 
opinion does not have the required degree of medical 
certainty required for service connection.  Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  

As in this case, the inability to offer an opinion as to 
nexus because it would be speculative to do so does not 
render the opinion inadequate; rather, it means there is no 
medical nexus opinion.  See Roberts v. West, 13 Vet. App. 
185, 189 (1999) (medical opinion is not inadequate merely 
because it is inconclusive).  Since there is no opinion of 
record connecting a current diagnosis of PTSD to service 
without relying on speculation, the Board finds that the 
weight of the evidence is against the Veteran's claim for 
service connection.  

The Board has further considered the Veteran's repeated 
assertions that he currently suffers from PTSD that is 
related to service.  Generally, where the determinative issue 
involves a medical diagnosis or causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  This burden typically cannot be met by lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As the Veteran is a layperson, he is not shown to 
have the requisite medical expertise to render a competent 
diagnosis of PTSD or provide a nexus to service.  Thus, his 
assertions are afforded no probative value.

In sum, as any potential diagnosis of PTSD cannot be related 
to an in-service stressor, the preponderance of the evidence 
is against the Veteran's claim and service connection for 
PTSD is not warranted.


ORDER

Service connection for PTSD is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


